 



Exhibit 10.1
EXECUTION COPY
SETTLEMENT AGREEMENT
     SETTLEMENT AGREEMENT, dated as of March 22, 2006 (“Agreement”), by and
among Relational Holdings, LLC, a Delaware limited liability company
(“Holdings”), Relational Group, LLC, a Delaware limited liability company
(“Group”), Relational Investors LLC, a Delaware limited liability company
(“Relational”), Ralph V. Whitworth (“Whitworth”), David H. Batchelder
(“Batchelder”), and each of the investment partnerships controlled by Relational
and identified on Annex A hereto (collectively, the “Funds” and, together with
Holdings, Group, Relational, Whitworth and Batchelder, the “Relational Group”),
on the one hand, and Sovereign Bancorp, Inc., a Pennsylvania corporation
(“Sovereign” or the “Company”), on the other.
     WHEREAS, Relational has submitted to the Company notices (the “Notices”) of
its intention to (i) nominate Whitworth and Batchelder to stand for election to
the Company’s Board of Directors (the “Board”) at the Company’s 2006 annual
meeting of shareholders (the “2006 Annual Meeting”) and to solicit proxies in
support of their election, and (ii) solicit proxies to seek the removal of Jay
S. Sidhu, the Company’s Chairman, President and Chief Executive Officer, as a
director of the Company at the 2006 Annual Meeting (collectively, the “Proxy
Contest”);
     WHEREAS, (i) Relational has made numerous complaints, submissions and
filings (collectively, the “Relational Protests”) in opposition to the
Transactions (as such term is hereinafter defined) and (ii) the Company has made
numerous complaints, submissions and filings (collectively, the “Company
Protests”, and together with the Relational Protests, the “Protests”) opposed to
Relational, Whitworth, Batchelder and their affiliates, in each case with
Governmental Authorities (as such term is hereinafter defined);
     WHEREAS, the following lawsuits currently are pending involving the Company
and certain members of the Relational Group: (i) Relational Investors LLC vs.
Sovereign Bancorp, Inc., No. 05 CV 10394 (AKH) (S.D.N.Y.) (the “Southern
District Lawsuit”); (ii) Sovereign Bancorp, Inc. vs. Relational Investors LLC,
No. 05-15977 (including Relational’s third party complaint), and Relational
Investors LLC vs. Sovereign Bancorp, Inc. et. al, No. 05-17011 (Court of Common
Pleas, Berks County, Pa.) (the “Berks County Lawsuits”); (iii) Relational
Investors LLC vs. Commonwealth of Pennsylvania, et. al (Commonwealth Court of
Pennsylvania) (the “Commonwealth Court Lawsuit”) (collectively, the “Pending
Litigation”); and
     WHEREAS, the Company has determined that the interests of the Company, its
shareholders and other constituencies would best be served by, and Relational
has determined

 



--------------------------------------------------------------------------------



 



that the interests of the members of the Relational Group would best be served
by, (i) avoiding the substantial expense and disruption that would be expected
to result from the Proxy Contest and the Pending Litigation, (ii) avoiding the
substantial expense and potential delays in consummating the Transactions that
may result from the Protests, (iii) adding certain persons to the Board as
provided herein and nominating the persons as set forth herein for election as
directors of the Company as provided herein, (iv) terminating the Pending
Litigation and (v) the receipt of other agreements, covenants, rights and
benefits as provided herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and representations set forth herein, intending to be legally bound hereby, the
parties hereby agree as follows:
     1. Settlement of Pending Litigation; Shareholder List; Advance Notices;
Books and Records Demands.
          (a) Within three business days after the appointment of the Relational
Designee (as such term is hereinafter defined) to the Board (the “Appointment
Date”) the parties will take all measures reasonably necessary to dismiss, as
against both Sovereign and Santander, in each case with prejudice (regardless of
whether any such claims were previously dismissed without prejudice) and without
costs or fees: (i) the Berks County Lawsuits; (ii) the Commonwealth Court
Lawsuit; and (iii) all claims in the Southern District Lawsuit that were not
resolved by the decision issued by the Court on March 2, 2006 and any related
orders (collectively, the “Decision”). The Company shall irrevocably waive the
award of expenses in the Berks County Lawsuits. In respect of the Decision,
Relational agrees on behalf of itself and the other members of the Relational
Group (x) not to oppose any motion or request by the Company made to such Court
in the Southern District Lawsuit to vacate the Decision, and (y) not to oppose
any effort by the Company to seek appellate review of the Decision in the event
the Court determines not to vacate the Decision, provided, however, that in the
event the Company seeks appellate review of the Decision, Relational shall be
free to oppose the appeal on the merits and seek affirmance of the Decision.
          (b) Relational shall within three business days following the
Appointment Date (i) comply with the terms of paragraph 13 of the
confidentiality order in effect in the Southern District Litigation, except for
materials required to be submitted to third parties pursuant to outstanding
subpoenas, (ii) deliver to the Company any and all lists of the Company’s
shareholders and other information provided to Relational by the Company or the
Company’s representatives or agents (in whatever form) in connection with
Relational’s demands for the Company’s shareholder list and related information
(collectively, the “Shareholder List Information”). In addition, within three
business days following the Appointment Date, (x) Relational will destroy or
cause to be destroyed all copies, including permanently erasing or deleting any
electronic copies, of the Shareholder List Information and all information
derived therefrom (e.g., e-mail addresses and phone numbers) or derived from
communications with shareholders of the Company in the possession of any member
of the Relational Group or any of their respective Affiliates (as such term is
hereinafter defined), Associates (as such term is hereinafter defined),
advisors, employees, agents or representatives, including, without limitation,
any Person (as such term is hereinafter defined) soliciting proxies

2



--------------------------------------------------------------------------------



 




or otherwise communicating with the Company’s shareholders for or on behalf of
Relational and (y) certify such destruction to the Company in writing.
          (c) The Company shall, within three business days following the
Appointment Date, comply with the terms of paragraph 13 of the confidentiality
order in effect in the Southern District Lawsuit, except for materials required
to be submitted to third parties pursuant to outstanding subpoenas.
          (d) Relational shall, within three business days following the
Appointment Date, withdraw in writing any and all of its books and records
demands under Pennsylvania law or otherwise, its demand for Shareholder List
Information, the Notices and any and all other advance notice submissions under
the Company’s bylaws or otherwise with respect to director nominations and other
business in connection with the 2006 Annual Meeting or otherwise.
     2. Board Representation; Related Matters.
          (a) The Relational Group agrees and acknowledges that (i) pursuant to
the terms of the investment agreement (the “Investment Agreement”) between the
Company and Banco Santander Central Hispano, S.A. (“Santander”), following
consummation of the pending transactions contemplated by the Investment
Agreement (the “Santander Transaction”), the Company shall appoint individuals
designated by Santander to the Board (the “Santander Designees”) and
(ii) pursuant to the terms of the merger agreement (the “Merger Agreement”)
among the Company, a subsidiary of the Company and Independence Community Bank
Corp. (“Independence”), following consummation of the pending transactions
contemplated by the Merger Agreement (the “Independence Transaction”, and
together with the Santander Transaction, the “Transactions”), the Company shall
appoint one individual designated by Independence to the Board (the “ICBC
Designee”, and together with the Santander Designees, the “Transaction
Designees”).
          (b) (i) The Company and the Relational Group agree that
(A) immediately upon execution of this Agreement, the Board, at a duly convened
meeting of directors, will take all necessary action to increase the size of the
Board by one and contemporaneously fill such vacancy on the Board with Whitworth
(the “Relational Designee”), and (B) within ten business days following the
consummation of the Transactions, the Board, at a duly convened meeting of
directors, will take all necessary action to increase the size of the Board as
necessary to appoint the Transaction Designees and to contemporaneously fill
such vacancies on the Board with the Transaction Designees.
          (ii) (A) Within a reasonable period of time following the execution
hereof, Relational shall supply the Nominating Committee of the Board with a
list of not less than five persons for consideration by the Nominating Committee
for appointment to the Board (the “Nominee List”). The Nominating Committee
shall, within 20 business days after receipt of the Nominee List, either
recommend a candidate for appointment by the Board or inform Relational by
written notice that it has no such recommendation for the Board (a “No
Recommendation Notice”).

3



--------------------------------------------------------------------------------



 



          (B) Upon receipt of a No Recommendation Notice, Relational may, within
a reasonable period of time following receipt of such No Recommendation Notice,
supply the Nominating Committee with a second Nominee List. The Nominating
Committee shall, within 20 business days after receipt of a second Nominee List,
either recommend a candidate from such Nominee List for appointment by the Board
or deliver to Relational a No Recommendation Notice.
          (C) Upon receipt of a second No Recommendation Notice, Relational
shall, within 20 business days following receipt of such No Recommendation
Notice, supply the Nominating Committee with a third Nominee List. The
Nominating Committee shall, within 20 business days after receipt of a third
Nominee List, either recommend a candidate from such Nominee List for
appointment by the Board or deliver to Relational a No Recommendation Notice.
          (D) Upon receipt of a third No Recommendation Notice, Relational shall
within 90 days following receipt of such No Recommendation Notice, supply the
Nominating Committee with a new Nominee List. The obligation set forth in the
preceding sentence shall continue every 90 days from receipt of a No
Recommendation Notice until such time as the Nominating Committee recommends a
candidate to the Board for appointment or the parties agree otherwise.
          (E) The Board, at a duly convened meeting of directors, will take all
necessary action to increase the size of the Board by one and contemporaneously
fill such vacancy with the candidate recommended by the Nominating Committee
(the “Independent Director Designee”) within five business days after
recommendation thereof.
          (F) Effective as of the date of delivery of the second No
Recommendation Notice, the size of the Board shall be increased by one and such
vacancy shall be contemporaneously filled with Batchelder, who shall serve on
the Board until such time as an Independent Director Designee is appointed by
the Board. While serving as a director in accordance with this clause (F),
Batchelder shall be deemed to be the Independent Director Designee for all
purposes of this Agreement. The second No Recommendation Notice shall be
accompanied by a certified resolution of the Board taking the actions set forth
in this clause (F).

4



--------------------------------------------------------------------------------



 



          (G) In the event the Company fails, within 20 business days following
receipt of a second Nomination List, either to (i) appoint an Independent
Director Designee in accordance with this Section, or (ii) appoint Batchelder as
the Independent Director Designee, Relational shall, without waiver of any other
legal remedies, be released from any and all of its obligations and covenants
under this Agreement until such time as the Board appoints an Independent
Director Designee or Batchelder in accordance with the terms hereof.
          (H) Relational shall not include any candidate (a “Candidate”) on any
Nominee List furnished pursuant to Section 2(b)(ii) of this Agreement unless
(i) such Candidate has business experience appropriate for service on the board
of directors of a public company, (ii) such Candidate is an individual of high
caliber and national reputation (to the extent reasonably available) and
(iii) such Candidate has no previous material business or personal relationship
with the Company, Relational or, to Relational’s knowledge, any of their
respective Affiliates or Associates. No person shall be on any Nominee List if
any member of the Relational Group has reason to believe that it is unlikely
that such person would serve as a director if requested. In addition, all
Candidates included on the first three Nominee Lists shall be individuals with
whom no member of the Relational Group or any of their Affiliates, Associates or
representatives has had any contact, directly or indirectly, since January 1,
2006.
          (iii) The Relational Designee shall be appointed to the Board in the
class of directors with a term expiring at the 2006 Annual Meeting and the
Independent Director Designee (or Batchelder if appointed in accordance with
Section 2(b)(ii)(F)) shall be appointed to the Board in the class of directors
with the longest term expiring within two years from the date of such
appointment. In the event that the Relational Designee is not elected to the
Board at the 2006 Annual Meeting (other than as a consequence of a proxy contest
to replace a majority of the Board), then the Company shall take all action
necessary to appoint the Relational Designee to the Board in the class of
directors with a term expiring at the Company’s 2009 annual meeting of
shareholders (the “2009 Annual Meeting”). The composition of the Board’s classes
of directors shall be modified to accomplish the appointment of the Relational
Designee and the Independent Director Designee; provided that Jay S. Sidhu shall
remain in his current class of directors (with a current term expiring in 2008)
during the term of this Agreement.
          (iv) The Nominating Committee of the Board will, with respect to the
Relational Designee and the Independent Director Designee, waive the
requirements of its policies requiring (A) prior service on the board of the
Company’s bank subsidiary, Sovereign Bank (the “Bank Board”), (B) other

5



--------------------------------------------------------------------------------



 



banking experience prior to being appointed a member of the Board and (C) prior
Board approval of service on the boards of other public companies. Both the
Relational Designee and the Independent Director Designee shall agree in writing
to comply with all other Board policies, procedures, processes, codes, rules,
standards and guidelines applicable to directors as a condition to their
appointment to the Board, copies of which shall have been delivered to
Relational prior to the execution hereof. Whitworth’s execution of this
Agreement shall constitute such an agreement in writing pursuant to the
preceding sentence.
          (v) During the term of this Agreement, the Board and Bank Board shall
each meet at least eight times per calendar year. The Relational Designee and
the Independent Director Designee will enjoy the same rights, privileges, powers
and duties as all other directors, and receive the same compensation and
benefits as all other directors, including indemnification rights, exculpation
protections associated with service on the Board and Bank Board and directors’
and officers’ liability insurance to the extent set forth in existing or future
policies for directors generally. The Relational Designee and Independent
Director Designee will be reimbursed for expenses incurred in connection with
Board service to the same extent and on the same basis as all other directors.
For the avoidance of doubt, the Relational Designee and Independent Director
Designee shall be entitled to separate counsel at the Company’s expense in the
event that the counsel retained to represent other directors declines to
represent them.
          (c) The Board’s nominees to stand for election at the 2006 Annual
Meeting are referred to herein as the “2006 Nominees”. The 2006 Nominees shall
be (i) the Relational Designee, and (ii) three other candidates nominated in the
sole discretion of the Board (and who, if the Board so determines, may be
current members of the Board). The 2006 Nominees shall stand for election to
serve on the Board for a term expiring at the Company’s 2009 Annual Meeting.
          (d) In the Board’s sole discretion, it may, but shall not be required
to, nominate the Relational Designee to stand for election to the Board at the
2009 Annual Meeting (which shall not be held before April 2009) for a term
expiring at the Company’s 2012 annual meeting of shareholders (the “2012 Annual
Meeting”). In the event that the Board determines, in its sole discretion, not
to nominate the Relational Designee to stand for election at the 2009 Annual
Meeting for a term expiring at the 2012 Annual Meeting, the Company shall
provide written notice of such determination to the Relational Designee and to
Relational not later than the twentieth business day prior to the last day on
which shareholders are permitted, under the terms of the Company’s bylaws as
then in effect, to nominate candidates to stand for election to the Board (the
“2009 Nomination Deadline”).
          (e) The members of the Relational Group and their Affiliates and
Associates, and the Company, shall support and recommend that the Company’s
shareholders vote for the election of each of the 2006 Nominees at the 2006
Annual Meeting, and the members of the Relational Group shall vote, and shall
cause their Affiliates and Associates to vote, all Voting Securities (as such
term is hereinafter defined) which they are entitled to vote at

6



--------------------------------------------------------------------------------



 




the 2006 Annual Meeting in favor of the election of each of the 2006 Nominees.
The members of the Relational Group and their Affiliates and Associates shall
not, directly or indirectly, sell, transfer or otherwise dispose of, or pledge,
hypothecate or otherwise encumber, or transfer or convey in any manner any
voting rights with respect to, any Voting Securities beneficially owned by any
of them at the time of the execution of this Agreement until after the date
which is the record date fixed by the Board for determining the Company’s
shareholders entitled to vote at the 2006 Annual Meeting.
          (f) If the Relational Designee is nominated by the Board to stand for
election to the Board at the 2009 Annual Meeting for a term expiring at the 2012
Annual Meeting, the members of the Relational Group and their Affiliates and
Associates, and the Company, shall support and recommend that the Company’s
shareholders vote for the election of each of the Board’s nominees (including
the Relational Designee) at the 2009 Annual Meeting, and the members of the
Relational Group shall vote, and shall cause their Affiliates and Associates to
vote, all Voting Securities which they are entitled to vote at the 2009 Annual
Meeting in favor of the election of each such nominee.
          (g) Until the Termination Date, the members of the Relational Group
shall support and recommend that the Company’s shareholders vote for the
election of each of the Board’s nominees at each meeting of the Company’s
shareholders at which directors are to be elected, and the members of the
Relational Group shall vote, and shall cause their Affiliates and Associates to
vote, all Voting Securities which they are entitled to vote at each such
shareholders’ meeting in favor of the election of each of the Board’s nominees.
          (h) Except in the event that the Relational Designee resigns as a
member of the Board in accordance with the provision of Section 2(i) below,
(i) if the Relational Designee shall be unable or unwilling to serve as a
nominee or a director for any reason prior to his appointment as a director in
accordance with Section 2(b) above or, if nominated by the Board to stand for
election as a director at the 2009 Annual Meeting, prior to his election as a
director at the 2009 Annual Meeting, or, if after his appointment or election as
a director, shall cease to be a member of the Board by reason of his death,
disability or resignation, or (ii) Relational determines, in its sole
discretion, to replace the Relational Designee, then Relational shall be
entitled to designate another person reasonably acceptable to a majority of the
members of the entire Board, and any such person shall become the “Relational
Designee” for all purposes under this Agreement and shall be deemed to be a
member of the Relational Group for all purposes under this Agreement. The
parties agree that each of Batchelder, Jay Winship and any other person who is
then a Member of Relational shall be deemed reasonably acceptable to a majority
of the entire Board. Any such new Relational Designee shall be required to
execute an instrument agreeing to be bound by all the provisions of this
Agreement applicable to the Relational Designee and the Relational Group. If the
Independent Director Designee shall be unable or unwilling to serve as a nominee
or a director for any reason prior to his appointment as a director or prior to
his election as a director, or, if after his appointment or election as a
director, shall cease to be a member of the Board by reason of his death,
disability or resignation, the Nominating Committee of the Board and Relational
shall nominate and the Board shall appoint another person reasonably acceptable
to Relational (it being agreed that any person on any Nominee List shall be
reasonably acceptable to Relational), and any such person shall become the
“Independent Director Designee” for all purposes under this Agreement; provided
that, until

7



--------------------------------------------------------------------------------



 




such other person is appointed by the Board, Batchelder shall be appointed to
fill such vacancy, effective within ten business days after the Independent
Director Designee ceases to be a member of the Board, it being understood and
agreed that under the foregoing circumstances Batchelder is intended to serve
only until such time that another person is appointed as the Independent
Director Designee pursuant to this sentence.
          (i) Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to appoint the Relational Designee
to the Board in accordance with Section 2(b) above unless at all times after the
date hereof and prior to such appointment the members of the Relational Group
shall have beneficially owned in the aggregate shares of the Company’s Common
Stock (the “Common Stock”) equal to at least the Minimum Condition. The “Minimum
Condition” shall equal 19,000,000 shares (unless Santander has acquired at least
19.8% of the outstanding shares of Common Stock pursuant to the Santander
Transaction, in which case the Minimum Condition shall equal 23,000,000 shares),
adjusted proportionally in all cases to reflect any stock dividend or
distribution, split, reverse split, combination, recapitalization or similar
transaction affecting the Common Stock after the date hereof (excluding the 5%
stock dividend declared by the Company on March 15, 2006 (the “March 15 Stock
Dividend”)). If, while the Relational Designee is a member of the Board, the
Relational Group shall at any time fail to satisfy the Minimum Condition, the
Relational Designee shall resign immediately as a member of the Board, and the
Relational Designee, by his execution of an irrevocable resignation as a member
of the Board upon failure of the Relational Group to satisfy the Minimum
Condition, shall agree to do so. Such irrevocable resignation shall be delivered
to the Company concurrently with the execution of this Agreement. Relational
shall notify the Company promptly (and in any event within three business days)
in the event that, at any time, the Relational Group shall fail to satisfy the
Minimum Condition. At the request of the Company, the Relational Group shall
certify to the Company in writing its compliance with the Minimum Condition
prior to the time the Board formally nominates its director nominee for the 2009
Annual Meeting and prior to the 2009 Annual Meeting. The provisions in this
Section 2(i) shall not in any way affect or limit the covenants and agreements
of the parties set forth elsewhere in this Agreement (other than those
agreements of the Company contained in this Section 2).
          (j) Upon their appointment as directors (i) the Relational Designee
shall be appointed to the following committees of the Board: the Executive
Committee (so long as such committee shall continue in existence), the Audit
Committee and the Compensation Committee, and (ii) the Independent Director
Designee shall be appointed to the following committees of the Board: the Ethics
and Corporate Governance Committee and the Compensation Committee; provided,
however, that neither the Relational Designee nor the Independent Director
Designee shall be appointed to any such committee of the Board if counsel to the
Board (who shall not be counsel to the Company) advises the Board that the
appointment of such director to any such committee of the Board would violate
applicable law or applicable stock exchange rules or regulations (collectively,
the “Applicable Rules”). Any additional committee assignments for the Relational
Designee and the Independent Director Designee shall be in the discretion of the
Board. The Company shall promptly following the execution of this Agreement seek
all necessary approvals from all requisite Governmental Authorities in order to
increase the size of the Bank Board and appoint the Relational Designee to the
Bank Board, and, upon the earliest of the receipt of such necessary approvals,
the date on which any director

8



--------------------------------------------------------------------------------



 



nominated by Santander is appointed to the Bank Board or the expiration of
90 days from the date hereof, the Company shall (x) if receipt of such approvals
is the earliest to occur of the foregoing events, appoint the Relational
Designee to the Bank Board or (y) if the earliest to occur is either the
appointment to the Bank Board of a Santander nominee or the expiration of such
90 day period, cause one current director on the Bank Board to resign, and shall
cause the Bank Board to appoint the Relational Designee to fill such vacancy on
the Bank Board. The Bank Board shall not appoint any new directors until the
Relational Designee has been first appointed (other than a Santander Designee
appointed contemporaneously in accordance with the preceding sentence). Subject
to compliance with the Applicable Rules, the Independent Director Designee and
the Relational Designee shall be permitted to attend all meetings of the Bank
Board and of any committee of the Board on which they do not serve. The Board
and Bank Board members will receive at least three business days’ advance notice
of all Board, Bank Board and committee meetings, except in circumstances
requiring more immediate action. The Company shall use reasonable efforts (but
shall not be required) to schedule all meetings of the Board, Board committees
and Bank Board so as to accommodate the schedules of all directors, including
the Relational Designee and Independent Director Designee. Upon appointment or
election to the Bank Board, subject to requirements of law, the Relational
Designee shall be entitled to serve as a member of the Executive Committee (so
long as such committee shall continue in existence) and two other committees of
his or her choice.
          (k) Except to the extent otherwise expressly required by applicable
law, until the Termination Date, the members of the Relational Group shall vote,
and shall cause their Affiliates and Associates to vote, all Voting Securities
which they are entitled to vote, in accordance with the Board’s recommendation
with respect to any shareholder proposals, whether made pursuant to Rule 14a-8
or Rule 14a-4 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or otherwise.
          (l) By their execution of this Agreement, each of Batchelder and
Whitworth irrevocably agree to resign from the Board at such times and under
such circumstances as may be required pursuant to this Agreement.
     3. Support by Relational.
          (a) During the term of this Agreement, the Relational Group, Whitworth
and Batchelder shall not take any action, and shall not permit any of their
respective Affiliates or any of the advisors, consultants, agents or other
representatives of Relational, Whitworth, Batchelder or such Affiliates
(collectively the “Relational Persons”) to take, any action that reasonably
would be expected to be inconsistent with any of the terms or conditions of the
Investment Agreement or the Merger Agreement, to interfere in any manner with
the consummation of any of the transactions contemplated by the Investment
Agreement or the Merger Agreement or to delay the timely closing of the
Transactions. Without limiting the generality of the foregoing, each of the
Relational Group, Whitworth, Batchelder and the Relational Designee agree not
to, and not to permit any Relational Person to:
          (i) challenge in any manner, or make any public statements or any
public or other statements before any Governmental Authority against, (A) the
authority of the Board, or any member thereof, to authorize and

9



--------------------------------------------------------------------------------



 



approve the Investment Agreement, the Merger Agreement or the Transactions, (B)
any decision taken prior to the date hereof by the Board, the Company, Santander
or Independence in connection with the Investment Agreement, the Merger
Agreement or the Transactions, (C) the election of any individual who is a
member of the Board as of the date hereof or who may become a member of the
Board as a result of the terms or conditions of the Investment Agreement or the
Merger Agreement, or (D) the Transactions;
               (ii) advise or encourage the Company or any member of the Board,
directly or indirectly, to rescind, repudiate, renounce, terminate or
intentionally breach any of the agreements relating to the Transactions to which
the Company is a party; or
               (iii) advise or encourage, directly or indirectly, any Person to
take any action that Relational, Whitworth, Batchelder, or any Relational Person
would be prohibited from taking under the terms of this Section 3(a).
          (b) If reasonably requested by the Company, Whitworth will clarify to
Sovereign shareholders with whom Relational is in contact that (i) Relational is
no longer taking steps to oppose the Transactions and (ii) Relational believes
that, in view of the Company’s decision to take the actions contemplated by this
Agreement, it is now in the interest of the Company to focus time and attention
on the Company’s business without the diversion of resources that are implicit
in a continuation of the Proxy Contest, the Pending Litigation, challenges to
the Transactions, and protests, petitions and submissions to Governmental
Authorities.
          (c) After the Appointment Date, Relational shall promptly withdraw in
writing each and all of the complaints, objections, protests, petitions,
applications, submissions and filings which have been made by or on behalf of
any member of the Relational Group or any Relational Person with Governmental
Authorities (other than with respect to Pending Litigation, which shall be
governed by Section 1(a)) seeking action or investigation with respect to the
Company, the Company’s management, the Board, the Transactions or seeking to
delay, restrain or prohibit the consummation of the Transactions. For purposes
of this Agreement, “Governmental Authorities” means any nation or government,
any state or other political subdivision thereof, any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any domestic (federal, state
or local), foreign or supranational governmental or regulatory authority,
agency, department, board, commission, administration or instrumentality, any
court, tribunal or arbitrator or any self-regulatory organization, including
without limitation the New York Stock Exchange, the Securities and Exchange
Commission (the “SEC”), the Board of Governors of the Federal Reserve System,
the Office of Thrift Supervision, the Pennsylvania Department of Banking and the
New York State Banking Department. Relational shall promptly provide copies of
any documents to the Company submitted in order to effect any such withdrawal.

10



--------------------------------------------------------------------------------



 



     4. Covenants of the Relational Group.
          (a) Each of the members of the Relational Group agrees that, during
the period commencing on the date of execution of this Agreement and ending on
the Termination Date, without the prior written consent of the Board as
specifically expressed in a resolution adopted by a majority of the entire
membership of the Board (other than the Relational Designee), no member of the
Relational Group, nor any of their Affiliates or Associates nor any Person
acting at their direction or on their behalf, will, directly or indirectly:
               (i) with respect to the Company or its Voting Securities, make,
engage or in any way participate in, directly or indirectly, any “solicitation”
(as such term is used in the proxy rules of the SEC) of proxies or consents
(whether or not relating to the election or removal of directors); seek to
advise, encourage or influence any Person with respect to the voting of any
Voting Securities (other than Affiliates or Associates); initiate, propose or
otherwise “solicit” (as such term is used in the proxy rules of the SEC)
shareholders of the Company for the approval of shareholder proposals whether
made pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange Act, or otherwise,
or cause or encourage or attempt to cause or encourage any other Person to
initiate any such shareholder proposal; otherwise communicate with the Company’s
shareholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;
or participate in, or take any action pursuant to, any “shareholder access”
proposal which may be adopted by the SEC, whether in accordance with previously
proposed Rule 14a-11 or otherwise;
               (ii) seek, propose, or make any statement with respect to any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transactions of or involving the
Company or any of its Affiliates or Associates;
               (iii) acquire, offer or propose to acquire, or agree to acquire
(except by way of stock dividends, stock splits, reverse stock splits or other
distributions or offerings made available to holders of any Voting Securities
generally), directly or indirectly, whether by purchase, tender or exchange
offer, through the acquisition of control of another Person, by joining a
partnership, limited partnership, syndicate or other “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) or otherwise, any Voting Securities if
as a result of such acquisition the members of the Relational Group and their
respective Affiliates and Associates would beneficially own in the aggregate in
excess of 9.9% of the Company’s Voting Securities; provided, however, that the
Relational Designee may receive Voting Securities as compensation for his
service on the Board in accordance with the Company’s policies applied to all
directors;
               (iv) form, join or in any way participate in a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to any

11



--------------------------------------------------------------------------------



 



Voting Securities, other than a group composed solely of members of the
Relational Group and its clients;
               (v) deposit any Voting Securities in any voting trust or subject
any Voting Securities to any arrangement or agreement with respect to the voting
of any Voting Securities;
               (vi) act alone or in concert with others to control or seek to
control, or influence or seek to influence, the management, the Board or
policies of the Company;
               (vii) make any demand or request for any Shareholder List
Information, or any related material, or for the books and records of the
Company or its Affiliates;
               (viii) except as specifically and expressly set forth in this
Agreement, seek, alone or in concert with others, election or appointment to or
representation on, or nominate or propose the nomination of any candidate to,
the Board, or seek the removal of any member of the Board;
               (ix) have any discussions or communications, or enter into any
arrangements, understanding or agreements (whether written or oral) with, or
advise, finance, assist or encourage, any other Person in connection with any of
the foregoing (including by granting any waiver to any legal, financial, public
relations, proxy solicitation or other firm that represented or was engaged by
Relational, its Affiliates, Associates or any of their legal counsel with
respect to the Company or the Transactions, which waiver would permit any such
firm to represent any Person in connection with matters relating to the
Company), or make any investment in or enter into any arrangement with any other
Person that engages, or offers or proposes to engage, in any of the foregoing;
               (x) make or disclose any statement regarding any intent, purpose,
plan or proposal with respect to the Board, the Company, its management,
policies or affairs or any of its securities or assets or this Agreement that is
inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on, or would require waiver,
amendment, nullification or invalidation of, any provision of this Agreement or
take any action that could require the Company to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition; or
               (xi) otherwise take, or solicit, cause or encourage others to
take, any action inconsistent with any of the foregoing.
          (b) Notwithstanding any other provision of this Agreement, the
Relational Designee, during the term of his or her service as a director of the
Company, shall not be prohibited from acting as a director and complying with
his or her fiduciary duties as a director of the Company.

12



--------------------------------------------------------------------------------



 



     5. Sale of Voting Securities. From and after the date following the record
date for determining shareholders entitled to vote at the 2006 Annual Meeting
and until the Termination Date, unless the Relational Group no longer
beneficially owns shares equal to or greater than the Minimum Condition, each of
the members of the Relational Group agrees that it and its Affiliates or
Associates will not engage in any sale, transfer or other disposition of Voting
Securities other than (i) open market sales not exceeding in any one trading day
20% of the Company’s average daily volume for the previous 30 trading days,
(ii) privately negotiated sales, provided that the transferee immediately
following any such transaction would not, together with such transferee’s
Affiliates and Associates, beneficially own in the aggregate 2% or more of the
Company’s outstanding Voting Securities or (iii) any other sales, transfers or
dispositions with the prior approval of the majority of the entire Board
(excluding the Relational Designee).
     6. Company Covenants.
          (a) The Company shall promptly after the Appointment Date withdraw in
writing each and all of the complaints, objections, protests, petitions,
applications, submissions and filings which have been made by or on behalf of
the Company with Governmental Authorities seeking action or investigation with
respect to any member of the Relational Group or any person supporting the
position of the Relational Group and shall not support or encourage similar
efforts by others. The Company shall promptly provide copies of any documents to
Relational submitted in order to effect any such withdrawal.
          (b) Promptly after the date hereof, the Ethics and Corporate
Governance Committee shall engage a nationally recognized consulting or law firm
with no relationship (current or previous) with the Company or any member of the
Relational Group or any of their respective Affiliates to study the Company’s
policies and practices regarding related-party transactions (i.e. transaction
with directors, officers and similar insiders), disclosure, and corporate
governance against the policies and practices of the financial industry’s
largest 20 institutions by asset size. Such study shall be completed within
90 days after the retention of such firm. The Board shall, within 30 days
thereafter, take action with respect to implementation of the findings or
recommendations of such study as shall be determined by a majority of the Board
(at a meeting at which the Relational Designee and the Independent Director
Designee are present), to be in the best interests of the Company.
          (c) The Company will hold its 2006 Annual Meeting at such time as is
determined by the Board to be prudent; provided that in no event shall the
meeting be held later than September 30, 2006.
          (d) During the term of this Agreement (i) the Board shall not
determine or declare any member of the Relational Group to be an “Adverse
Person” under the Company’s Second Amended and Restated Rights Agreement, dated
as of January 19, 2005, as amended (or any similar rights plan that becomes
effective during the term of this Agreement) (the “Rights Plan”) and (ii) the
Company shall not amend the Rights Plan to reduce the threshold percentage
required to become an “Acquiring Person” to below 9.9% without the prior written
consent of Relational.

13



--------------------------------------------------------------------------------



 



          (e) If reasonably requested by Relational, the Company shall
(i) clarify to Governmental Authorities that it is no longer seeking to have any
such Governmental Authorities investigate or take any action against Relational
or any Relational Person and (ii) inform Relational orally of the contents of
non-written communications with such Governmental Authorities, which may be used
by Relational for the sole purpose of addressing any inquiries from any such
Governmental Authorities.
     7. Representations and Warranties of the Relational Group.
          (a) Each member of the Relational Group which is not a natural person
represents and warrants on its own behalf that it has the corporate or other
power and authority to execute, deliver and carry out the provisions of this
Agreement and to consummate the transactions contemplated hereby.
          (b) Each member of the Relational Group which is not a natural person
represents and warrants on its own behalf that this Agreement has been duly and
validly authorized, executed, and delivered by such member and constitutes a
valid and binding obligation of such member, and is enforceable against it in
accordance with its terms.
          (c) Each member of the Relational Group who is a natural person
represents and warrants on his own behalf that he has the power and authority to
execute, deliver and carry out the provisions of this Agreement and to
consummate the transactions contemplated hereby.
          (d) Each member of the Relational Group who is a natural person
represents and warrants on his own behalf that this Agreement has been duly
executed and delivered, constitutes his valid and binding obligation, and is
enforceable against him in accordance with its terms.
          (e) The members of the Relational Group represent and warrant that, as
of the date of this Agreement, they, together with their Affiliates and
Associates, beneficially own an aggregate of 29,976,294 shares of Common Stock
as set forth by beneficial owner and amount in its most recently filed
Schedule 13D and such Common Stock constitutes all of the Voting Securities of
the Company beneficially owned by the members of the Relational Group and their
Affiliates and Associates.
          (f) Relational represents and warrants that each of the Funds is
controlled by it.
     8. Representations and Warranties of the Company.
          (a) The Company represents and warrants that it has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and to consummate the transactions contemplated hereby.
          (b) The Company represents and warrants that this Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against it
in accordance with its terms.

14



--------------------------------------------------------------------------------



 



     9. Non-Disparagement; Releases; No Litigation.
          (a) Until the Termination Date, the Company (on its own behalf and on
behalf of its and Sovereign Bank’s current directors, current executive
officers, and representatives (insofar as they are acting for or on behalf of
the Company), while they are serving as such, and on behalf of its Affiliates
which it controls (individually, a “Company Party” and collectively, the
“Company Parties”)) agrees that the Company and the Company Parties shall not
directly or indirectly, individually or in concert with others, engage in any
conduct or make, or cause to be made, any statement, observation or opinion, or
communicate any information (whether oral or written) that is calculated to or
is likely to have the effect of in any way (i) undermining, impugning,
disparaging or otherwise in any way reflecting adversely or detrimentally upon
any member of the Relational Group or its Affiliates or (ii) accusing or
implying that any member of the Relational Group or its Affiliates engaged in
any wrongful, unlawful or improper conduct; except, in each case, with respect
to any Company Excluded Claim (as such term is hereinafter defined). The
foregoing shall not apply to (x) non-public oral statements made by the Company
or its executive officers or directors directly to any member of the Relational
Group or to any of their directors, officers, members, employees or
representatives, or (y) any compelled testimony, either by legal process,
subpoena or otherwise or to any response to any request for information from any
Governmental Authorities having jurisdiction over the Company.
          (b) Until the Termination Date, each of the members of the Relational
Group (on its own behalf and on behalf of its respective current directors,
executive officers, members, partners, managers and representatives (insofar as
they are acting for or on behalf of Relational), while they are serving as such,
and on behalf of their Affiliates which any member of the Relational Group
controls (individually, a “Relational Party” and collectively, the “Relational
Parties”)) agrees that it shall not directly or indirectly, individually or in
concert with others, engage in any conduct or make, or cause to be made, any
statement, observation or opinion, or communicate any information (whether oral
or written) that is calculated to or is likely to have the effect of in any way
(i) undermining, impugning, disparaging or otherwise in any way reflecting
adversely or detrimentally upon the Company, its Affiliates and their respective
directors and officers (the “Company Group”) or (ii) accusing or implying that
the Company or any member of the Company Group engaged in any wrongful, unlawful
or improper conduct; except, in each case, with respect to any Relational
Excluded Claim (as such term is hereinafter defined). The foregoing shall not
apply to (x) non-public oral statements made by any member of the Relational
Group directly to the Company or to its directors, officers, employees or
representatives, (y) any compelled testimony, either by legal process, subpoena
or otherwise or (z) to respond to any request for information from any
Governmental Authorities having jurisdiction over any member of the Relational
Group.
          (c) Subject to the further provisions of this Section 9(c), the
Company, on behalf of itself and the Company Parties, hereby irrevocably and
unconditionally releases, acquits, and fully and forever discharges the members
of each Relational Party and the members of the Relational Group, including
Relational’s employees, agents, attorneys and other representatives, to the
maximum extent permitted by applicable law, from and with respect to any and all
disputes, complaints, claims, counterclaims, actions, causes of action,
liabilities, suits or damages, whether at law or in equity, statutory or
otherwise, whether known or unknown,

15



--------------------------------------------------------------------------------



 



asserted or unasserted, of every kind and nature whatsoever, that any Company
Party ever had, now has, or hereafter can, will or may have against any
Relational Party or any member of the Relational Group for, upon, or by reason
of any matter, cause of action, or thing, whatsoever from the beginning of the
world to the date hereof, but expressly excluding (i) any claim relating to the
performance of obligations under this Agreement or for breach of or to enforce
this Agreement and (ii) any claim arising out of banking or lending
relationships with any member of the Relational Group (collectively, the
“Company Excluded Claims”). The claims released pursuant to this Section 9(c)
are referred to herein as “Company Claims”. The Company, on behalf of itself and
the Company Parties, hereby irrevocably covenants to refrain from asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Relational Party or any member of the
Relational Group based upon any Company Claim. The Company represents and
warrants to the Relational Group that there has been no assignment or other
transfer of any interest in any Company Claim.
          (d) Subject to the further provisions of this Section 9(d), the
members of the Relational Group, on their own behalf and on behalf of the
Relational Parties, hereby irrevocably and unconditionally releases, acquits,
and fully and forever discharges the Company, each member of the Company Group,
and the Company’s employees, agents, attorneys and other representatives, to the
maximum extent permitted by applicable law, from and with respect to any and all
disputes, complaints, claims, counterclaims, actions, causes of action,
liabilities, suits or damages, whether at law or in equity, statutory or
otherwise, whether known or unknown, asserted or unasserted, of every kind and
nature whatsoever, that any member of the Relational Group or any Relational
Party ever had, now has, or hereafter can, will or may have against any member
of the Company Group or any of the Company’s employees, agents, attorneys or
other representatives for, upon, or by reason of any matter, cause of action, or
thing, whatsoever from the beginning of the world to the date hereof, but
expressly excluding (i) any claim relating to the performance of obligations
under this Agreement or for breach of or to enforce this Agreement, (ii) any
claim arising out of banking or lending relationships with any member of the
Company Group and (iii) any rights to dividends or other incidents of their
ownership of Common Stock (collectively, the “Relational Excluded Claims”). The
claims released pursuant to this Section 9(d) are referred to herein as the
“Relational Claims”. The members of the Relational Group on their own behalf and
on behalf of the Relational Parties hereby irrevocably covenant to refrain from
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any member of the Company Group or
any of the Company’s employees, agents, attorneys or other representatives based
upon any Relational Claim. Each member of the Relational Group represents and
warrants to the Company that there has been no assignment or other transfer of
any interest in any Relational Claim.
          (e) Until the Termination Date, Relational agrees that neither
Relational nor any Relational Party will (i) initiate any litigation or other
legal proceedings against any member of the Company Group or any of the
Company’s employees, agents, attorneys or other representatives, other than with
respect to any Relational Excluded Claim and (ii) solicit, cause or encourage
others to initiate or continue litigation or other legal proceedings against any
member of the Company Group or any of the Company’s employees, agents, attorneys
or other representatives. So long as Albert Boscov shall not, after the date
hereof, make any derogatory statements about the Relational Group, or take any
action adverse to the Relational Group,

16



--------------------------------------------------------------------------------



 



Relational covenants not to sue Albert Boscov based upon the publication by The
Reading Eagle of a “Viewpoint” article on or about February 14, 2006 authored by
Mr. Boscov.
          (f) Until the Termination Date, the Company agrees that neither the
Company nor any Company Party will (i) initiate any litigation or other legal
proceedings against any member of the Relational Group, other than with respect
to any Company Excluded Claim and (ii) will not solicit, cause or encourage
others to initiate or continue litigation or other legal proceedings against any
member of the Relational Group.
          (g) The parties to this Agreement waive any and all rights (to the
extent permitted by state law, federal law, principles of common law or any
other law) which may have the effect of limiting the releases as set forth in
this Section 9. In this regard, the parties waive their rights, to the extent
permitted by law, to any benefits of the provisions of section 1542 of the
California Civil Code or any other similar state law, federal law, principle of
common law or to the law, which may have the effect of limiting the releases set
forth above. Section 1542 of the California Civil Code provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     10. Termination Date. The date on which this Agreement, including the
covenants and agreements contained in Section 4 above, shall terminate is
referred to herein as the “Termination Date”. The Termination Date shall be the
earliest of (i) the date on which the Relational Designee (or his properly
appointed replacement under the terms hereof) ceases to be a member of the Board
and either (A) at Relational’s option following 10 business days’ prior written
notice, the appointment of Batchelder to the Board pursuant to the terms hereof
does not occur to the extent required hereby (unless cured within such 10
business day period), (B) not more than 60 days remain prior to the 2009
Nomination Deadline, or (C) the Board has notified Relational that the
Relational Designee will not be nominated for reelection at an applicable
meeting of the Company’s shareholders, (ii) the date of the certification of the
results of the Company’s 2012 Annual Meeting, or (iii) Relational has
beneficially owned shares less than the Minimum Condition for a period of at
least 365 consecutive days; provided, however, that no Termination Date shall
occur pursuant to this clause (iii) prior to the 60th day prior to the 2009
Nomination Deadline.
     11. Press Release. Upon execution of this Agreement, the Company and
Relational shall issue a joint press release substantially in the form attached
hereto as Exhibit 1 with such changes as may be mutually agreed to by the
Company and the Representative (as such term is hereinafter defined). None of
the parties hereto will make any public statements other than as required by law
and none of such statements shall be inconsistent with, or are otherwise
contrary to, the statements in the press release. Nothing shall preclude or
prevent either the Company or any member of the Relational Group from making
public statements that are neither contrary to nor inconsistent with the
statements in the press release, provided that all

17



--------------------------------------------------------------------------------



 



such public statements shall be in compliance with applicable securities laws
and consistent with any such party’s fiduciary duties.
     12. No Admission. This Agreement constitutes a compromise and settlement
entered into by each party hereto without any admission of liability to the
others, but solely for the purpose of avoiding litigation, uncertainty,
controversy, and legal expense. Nothing contained herein shall constitute or be
taken or construed to be an admission by any party or as evidencing or
indicating the truth or correctness of any allegations, claims or defenses
asserted by any party.
     13. Specific Performance. The Company and each member of the Relational
Group acknowledge and agree that the other party would be irreparably injured by
a breach of this Agreement by such party and that money damages are an
inadequate remedy for an actual or threatened breach of this Agreement because
of the difficulty of ascertaining the amount of damage that will be suffered in
the event that this Agreement is breached. Accordingly, the Company and each
member of the Relational Group agree to the granting of specific performance of
this Agreement and injunctive or other equitable relief as a remedy for any such
breach, without proof of actual damages, and further agree to waive any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedy shall not be deemed to be the exclusive remedy for a breach
of this Agreement, but shall be in addition to all other remedies available at
law or equity. In the event of litigation relating to this Agreement, if a court
of competent jurisdiction determines in a final, nonappealable order that this
Agreement has been breached by either party, then the breaching party will
reimburse the other party for its costs and expenses (including, without
limitation, reasonable legal fees and expenses) incurred in connection with all
such litigation.
     14. No Waiver. Any waiver by any party hereto of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party hereto to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
     15. Certain Definitions. As used in this Agreement, (a) the term “Person”
as used herein shall be interpreted broadly to include, among others, any
individual, partnership, corporation, limited liability company, joint venture,
group, syndicate, trust, government or agency thereof, or any other association
or entity; (b) the terms “Affiliates” and “Associates” shall have the meanings
set forth in Rule 12b-2 under the Exchange Act and shall include persons who
become Affiliates or Associates of any Person subsequent to the date hereof;
provided that a client of Relational that is not controlled by Relational shall
not be deemed an “Associate” based upon its ownership of membership or
partnership interests in any Fund; (c) the term “Voting Securities” shall mean
the shares of Common Stock and any other securities of the Company entitled to
vote in the election of directors, or securities convertible into, or
exercisable or exchangeable for, such Common Stock or other securities, whether
or not subject to the passage of time or other contingencies; (d) the Company
and the Relational Group will be referred to herein individually as a “party”
and collectively as “parties”; and (e) the term “business day” means any day
other than a Saturday, Sunday or a day on which banks in New

18



--------------------------------------------------------------------------------



 



York City are authorized or obligated by applicable law or executive order to
close or are otherwise generally closed.
     16. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
     17. Successors and Assigns. All the terms and provisions of this Agreement
shall inure to the benefit of and shall be enforceable by the successor and
assigns of the parties hereto.
     18. Third Party Beneficiaries. Except for the provisions of Section 9 which
are intended for the benefit of, and to be enforceable by, the Persons described
therein, nothing contained in this Agreement shall create any rights in, or be
deemed to have been executed for the benefit of, any Person or entity that is
not a party hereto or a successor or permitted assign of such a party.
     19. Survival of Representations. All representations, warranties and
agreements made by the parties in this Agreement or pursuant hereto shall
survive the date hereof.
     20. Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.
     21. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.
     22. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, cable, telecopy
(confirmed in writing) or telex, or by mail (registered or certified, postage
prepaid, return receipt requested) to the respective parties hereto as follows:

19



--------------------------------------------------------------------------------



 



If to the Company:
Sovereign Bancorp, Inc.
1130 Berkshire Boulevard
Wyomissing, Pennsylvania 19610
Attention: Mr. Jay S. Sidhu, Chairman, President and Chief Executive Officer
Telecopier: (610) 208-6143
with copies to:
Sovereign Bancorp, Inc.
1130 Berkshire Boulevard
Wyomissing, Pennsylvania 19610
Attention: General Counsel
Telecopier: (610) 320-8448
and
Stevens & Lee
111 North Sixth Street
P.O. Box 679
Reading, Pennsylvania 19603
Attention: Joseph M. Harenza, Esq.
Telecopier: (610) 376-5610
and
Skadden, Arps, Slate, Meagher & Flom, LLP
Four Times Square
New York, New York 10036
Attention: William S. Rubenstein, Esq.
Telecopier: (212) 735-2000
If to the Relational Group:
c/o Relational Investors, LLC
12400 High Bluff Drive, Suite 600
San Diego, California 92130
Attention: Mr. Ralph V. Whitworth
Telecopier: (858) 704-3345

20



--------------------------------------------------------------------------------



 



with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: H. Rodgin Cohen, Esq. and Mitchell S. Eitel, Esq.
Telecopier: (212) 558-3588
or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
     23. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and performed in such State, without giving effect to choice of
law principles thereof, that would cause the application of the laws of any
other jurisdiction, provided, however, that any issue related to the duties (and
compliance therewith) of any member of the Board as such shall be governed by
the laws of Pennsylvania, including the Pennsylvania Business Corporation Law.
Nothing in this Agreement shall affect the obligation of any party to testify
truthfully if called to testify under oath.
     24. Submission to Jurisdiction. Each of the parties irrevocably submits to
the exclusive jurisdiction and service and venue in any federal or state court
sitting in the State of New York for the purposes of any action, suit or
proceeding relating to this Agreement. Each of the parties irrevocably and
unconditionally waives any objections to the laying of venue of any action, suit
or proceeding relating to this Agreement in any federal or state court sitting
in the State of New York, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.
     25. Counterparts; Facsimile. This Agreement may be executed in
counterparts, including by facsimile, each of which shall be an original, but
each of which together shall constitute one and the same Agreement.
     26. Relational Group Representative. Each member of the Relational Group
hereby irrevocably appoints Whitworth as such member’s attorney-in-fact and
representative (the “Representative”), in such member’s place and stead, to do
any and all things and to execute any and all documents and give and receive any
and all notices or instructions in connection with this Agreement and the
transactions contemplated hereby. The Company shall be entitled to rely, as
being binding on each member of the Relational Group, upon any action taken by
the Representative or upon any document, notice, instruction or other writing
given or executed by the Representative. Each of the parties hereto acknowledges
and agrees that the Representative shall have no liability to, and shall not be
liable for any losses or liabilities of, any party hereto in connection with any
obligations or actions of the Representative under this Agreement in his or her
capacity as the Representative, except to the extent such losses or liabilities
are proven to be the direct result of willful misconduct by the Representative
in connection with the performance of his or her obligations hereunder. Each
member of the Relational Group agrees that, until the Termination Date, in the
event and at the time the Representative appointed hereby shall no

21



--------------------------------------------------------------------------------



 



longer be the Representative for any reason, he, she or it will execute a power
of attorney appointing a successor Representative as his, her or its
attorney-in-fact with the same authority and power as granted under this
Section 26.
     27. Further Actions. Upon and subject to the terms of this Agreement, each
of the parties hereto agrees to use its or his reasonable best efforts to cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other party in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the matters contemplated by this Agreement.
     28. Investment Agreement. The parties agree and acknowledge that nothing in
this Agreement shall be construed to limit the Company’s ability to perform the
Investment Agreement (including entry into an amendment in order to make
adjustments required by the March 15 Stock Dividend) in accordance with its
terms and no action taken by the Company pursuant to the terms of the Investment
Agreement shall result in or be deemed to be a breach of this Agreement.
[Next page is a signature page.]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties to this Agreement have caused this
Agreement to be duly executed as of the day and year first above written.

              SOVEREIGN BANCORP, INC.
 
       
 
  By:   /s/ Jay S. Sidhu
 
       
 
  Name:   Jay S. Sidhu
 
  Title:   Chairman, President and
Chief Executive Officer
 
            RELATIONAL HOLDINGS, LLC
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL GROUP, LLC
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS LLC
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
  Title:   Managing Member
 
            RELATIONAL INVESTORS, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL FUND PARTNERS, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL COAST PARTNERS, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth

23



--------------------------------------------------------------------------------



 



              RELATIONAL PARTNERS, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RH FUND 1, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RH FUND 2, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RH FUND 4, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RH FUND 6, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RH FUND 7, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS III, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS VIII, L.P.  
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth

24



--------------------------------------------------------------------------------



 



              RELATIONAL INVESTORS IX, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS X, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS XI, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS XII, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS XIV, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            RELATIONAL INVESTORS XV, L.P.
 
       
 
  By:   /s/ Ralph V. Whitworth
 
       
 
  Name:   Ralph V. Whitworth
 
            /s/ Ralph V. Whitworth           RALPH V. WHITWORTH
 
            /s/ David H. Batchelder           DAVID H. BATCHELDER

25



--------------------------------------------------------------------------------



 



ANNEX A
INVESTMENT PARTNERSHIPS
RELATIONAL INVESTORS, L.P.
RELATIONAL FUND PARTNERS, L.P.
RELATIONAL COAST PARTNERS, L.P.
RELATIONAL PARTNERS, L.P.
RH FUND 1, L.P.
RH FUND 2, L.P.
RH FUND 4, L.P.
RH FUND 6, L.P.
RH FUND 7, L.P.
RELATIONAL INVESTORS III, L.P.
RELATIONAL INVESTORS VIII, L.P.
RELATIONAL INVESTORS IX, L.P.
RELATIONAL INVESTORS X, L.P.
RELATIONAL INVESTORS XI, L.P.
RELATIONAL INVESTORS XII, L.P.
RELATIONAL INVESTORS XIV, L.P.
RELATIONAL INVESTORS XV, L.P.

26